Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 15 are rejected under 35 U.S.C. 102a2 as being anticipated by Item (US 20140213126 A1).
	Regarding Claim 1, Item discloses a modular underwater vehicle comprising:  a hull comprising a plurality of modular sections (Paragraph 27), the hull defining an interior housing; a propulsor coupled to a stern of the hull; a plurality of control surfaces (Elements 121a-d) coupled to the propulsor or the stern of the hull (Fig. 4); and a power supply, a processor, and a nonvolatile memory device in the interior housing, wherein the nonvolatile memory device has instructions stored therein which, when executed by the processor, cause the processor to supply power from the power supply to drive the propulsor and to actuate the plurality of control surfaces (paragraph 24), wherein a bow portion of the hull has an ellipsoidal shape and a stern portion of the hull has a paraboloidal shape, (See Fig. 1.), wherein the propulsor  (Element 120)and the plurality of control surfaces (Element 121a-d) are coupled (Element 241 is coupled to Element 240) to an aft-most modular section of the plurality of modular sections,  and  wherein at least one modular section of the plurality of modular sections is detachable. (paragraph 27)  

Regarding Claim 4, Item discloses the modular underwater vehicle of claim 1, wherein each of the plurality of control surfaces is configured to be independently directly actuated.  (paragraph 25)

Regarding Claim 15, Item discloses a modular underwater vehicle of claim 1, wherein at least one module of the plurality of modules is selectable from: a warhead module configured to search for, target and attack a vessel (paragraph 23); an exercise module (paragraph 23.  Sensors can be used to run tests.); a target simulator module configured to emit a sound imitating an acoustic signature of a target vessel; and a decoy module configured to emit a sound imitating an acoustic signature of a launch vessel.  

Claims 1-3 are rejected under 35 U.S.C. 102a2 as being anticipated by Sylvia (US 8539898 B1).
Regarding Claim 1, Sylvia discloses a modular underwater vehicle comprising: a hull comprising a plurality of modular sections, the hull defining an interior housing (Fig. 3.); a propulsor coupled to a stern of the hull (Fig. 6.); a plurality of control surfaces coupled to the propulsor or the stern of the hull (Fig. 6.); and a power supply (Element 10), a processor (Element 20), and a nonvolatile memory device in the interior housing (IMU, claim 7), wherein the nonvolatile memory device has instructions stored therein which, when executed by the processor, cause the processor to supply power from the power supply to drive the propulsor and to actuate the plurality of control surfaces (Element 24), wherein a bow portion of the hull has an ellipsoidal shape and a stern portion of the hull has a paraboloidal shape (See Fig. 1.), wherein the propulsor and the plurality of control surfaces are coupled to an aft-most modular section of the plurality of modular sections (See Fig. 1.), and wherein at least one modular section of the plurality of modular sections is detachable. (C3, L5)

Regarding Claim 2, Sylvia discloses a modular underwater vehicle of claim 1, wherein the plurality of control surfaces is arranged in an X-tail configuration. (See Fig. 3.)

Regarding Claim 3, Sylvia discloses a modular underwater vehicle of claim 2, wherein each of the plurality of control surfaces is oriented at approximately 45 degrees relative to a vertical axis or a horizontal axis of the modular underwater vehicle. (See Fig. 3.  The round vehicle is capable of operating in this fashion.)

Claims 1-6 are rejected under 35 U.S.C. 102a2 as being anticipated by Radford (US 20180251199 A1).
Regarding Claim 1, Radford discloses a modular underwater vehicle comprising:  a hull comprising a plurality of modular sections (Elements 301, 302), the hull defining an interior housing; a propulsor coupled to a stern of the hull (paragraph 69); a plurality of control surfaces coupled to the propulsor or the stern of the hull[paragraph 74]; and  a power supply (paragraph 103), a processor, and a nonvolatile memory device in the interior housing, wherein the nonvolatile memory device has instructions stored therein which, when executed by the processor, cause the processor to supply power from the power supply to drive the propulsor and to actuate the plurality of control surfaces (paragraph 98), wherein a bow portion of the hull has an ellipsoidal shape and a stern portion of the hull has a paraboloidal shape (See Fig. 2.), wherein the propulsor and the plurality of control surfaces are coupled to an aft-most modular section of the plurality of modular sections (See Fig. 2.), and  wherein at least one modular section of the plurality of modular sections is detachable. (paragraph 110)  

Regarding Claim 2, Radford discloses modular underwater vehicle of claim 1, wherein the plurality of control surfaces is arranged in an X-tail configuration.  (See Fig. 2.)

Regarding Claim 3, Radford discloses a modular underwater vehicle of claim 2, wherein each of the plurality of control surfaces is oriented at approximately 45 degrees relative to a vertical axis or a horizontal axis of the modular underwater vehicle.  (See Fig. 2.)

Regarding Claim 4, Radford discloses a modular underwater vehicle of claim 1, wherein each of the plurality of control surfaces is configured to be independently directly actuated.  (paragraph 74)

Regarding Claim 5, Radford discloses a modular underwater vehicle of claim 1, wherein a bow portion of the hull has an ellipsoidal shape and a stern portion of the hull has a paraboloidal shape.  (See Fig. 2.)

Regarding Claim 6, Radford discloses a modular underwater vehicle of claim 5, wherein a cross-sectional shape of the hull varies continuously across an entire length of the hull.  (See Fig. 2.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Item (US 20140213126 A1).
Regarding Claim 19, Item discloses the modular underwater vehicle of claim 15, wherein the warhead module comprises a navigation system with targeting aided by sensor to destroy mines, but does not explicitly disclose a navigation system configured to enable autonomous tracking of a target submarine.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to configure the navigation system to enable autonomous tracking of a target submarine.  The motivation to modify Item is to apply the sensors capable of tracking and autonomous function to similar targets well-known to be of value.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sylvia in view of Yoshikawa (US 20100279559 A1)
Regarding Claim 7, Sylvia discloses the modular underwater vehicle of claim 1, wherein the propulsor is single stage propeller, but does not explicitly disclose a three- stage propulsor.  
	Yoshikawa discloses an underwater vehicle comprising a three-stage propulsor.  (Fig. 9 comprises at least three-stages)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the propulsor of Sylvia with the propulsor of Yoshikawa.  The motivation to modify Sylvia is to provide a thrust generating apparatus which has a high efficiency and is capable of providing a high driving power without increasing a propeller diameter. (Yoshikawa paragraph 4)

Regarding Claim 8, Sylvia in view of Yoshikawa discloses a modular underwater vehicle of claim 7, wherein the three-stage propulsor comprises a first stage stator, a second stage rotor, and a third stage stator.  (Yosikawa Elements 42, 12, 470)

Regarding Claim 9, Sylvia in view of Yoshikawa discloses a modular underwater vehicle of claim 8, wherein the propulsor further comprises a permanent magnet motor configured to drive the second stage rotor.  (Yoshikawa, Element 28, Best seen Fig. 2.)

Regarding Claim 10, Sylvia in view of Yoshikawa discloses modular underwater vehicle of claim 9, further comprising a fairing surrounding the three-stage propulsor.  (Best seen Fig. 9.)

Regarding Claim 11, Sylvia in view of Yoshikawa discloses modular underwater vehicle of claim 10, wherein a stator of the permanent magnet motor is in the fairing, and wherein a rotor of the permanent magnet motor is in the second stage rotor.  (Best seen Fig. 9.)

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Radford in view of Yoshikawa (US 20100279559 A1)
	Regarding Claim 7, Radford discloses the modular underwater vehicle of claim 1, wherein the propulsor is single stage propeller, but does not explicitly disclose a three- stage propulsor.  
	Yoshikawa discloses an underwater vehicle comprising a three-stage propulsor.  (Fig. 9 comprises at least three-stages)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the propulsor of Radoford with the propulsor of Yoshikawa.  The motivation to modify Radford is to provide a thrust generating apparatus which has a high efficiency and is capable of providing a high driving power without increasing a propeller diameter. (Yoshikawa paragraph 4)

Regarding Claim 8, Radford in view of Yoshikawa discloses a modular underwater vehicle of claim 7, wherein the three-stage propulsor comprises a first stage stator, a second stage rotor, and a third stage stator.  (Yosikawa Elements 42, 12, 470)

Regarding Claim 9, Radford in view of Yoshikawa discloses a modular underwater vehicle of claim 8, wherein the propulsor further comprises a permanent magnet motor configured to drive the second stage rotor.  (Yoshikawa, Element 28, Best seen Fig. 2.)

Regarding Claim 10, Radford in view of Yoshikawa discloses modular underwater vehicle of claim 9, further comprising a fairing surrounding the three-stage propulsor.  (Best seen Fig. 9.)

Regarding Claim 11, Radford in view of Yoshikawa discloses modular underwater vehicle of claim 10, wherein a stator of the permanent magnet motor is in the fairing, and wherein a rotor of the permanent magnet motor is in the second stage rotor.  (Best seen Fig. 9.)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Item in view of Sirimalis US 6118066 A
Regarding Claim 20, Item discloses modular underwater vehicle of claim 19, wherein the navigation system comprising at least one sonar, an inertia measurement unit (IMU) (Paragraph 23), a Global Positioning System (GPS) receiver including a Selective Availability Anti-Spoofing Module (SAASM) (paragraph 23).  Item does not explicitly disclose an artificial neural network trained to classify objects in a maritime environment.  
Siramilis discloses disclose an artificial neural network trained to classify objects in a maritime environment.  (Paragraph including C5, L1)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add an artificial neural network trained to classify objects in a maritime environment to the processor of Item.  The motivation to modify Item is to allow the platform to operate autonomously when provided with general mission requirements and boundaries.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Item in view of Hubbard (US 20080059338 A1)
	Regarding Claim 21, Item discloses the modular underwater vehicle of claim 1, but does not explicitly disclose further comprising a waterproof electrical connector in the hull configured to enable electronic checkout of the modular underwater vehicle.  
	Hubbard discloses a tag configured to enable electronic checkout of the modular underwater vehicle.  (Claim 1.  It is not clear to Examiner if the tag is the equivalent of an “electrical connector”.  See 112b rejection above.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the tag of Hubbard to the hull of Item.  The motivation to modify Item is to facilitate maintaining inventory.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable Item in view of Hilleman (US 20020152947 A1)
	Regarding Claim 12, Item discloses the modular underwater vehicle of claim 1, but does not explicitly disclose wherein the hull comprises an anechoic material.  
	Hilleman discloses wherein the hull comprises an anechoic material. (Claim 14)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to place an anechoic material on the hull of Item.  The motivation to modify Item is to reduce the sonar signature in order to reduce the probability of detection.


Claim 13, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable Item view of Sanoff (US 20150000584 A1)
Regarding Claim 13, Item discloses the modular underwater vehicle of claim 1, but does not explicitly disclose wherein a length of the hull is approximately 10 feet or less, and wherein a maximum width of the hull is approximately 19 inches or less.  
	Sancoff discloses that the length and width of a torpedo shape are result-effective variables for balancing hydrodynamic friction, skin friction, and housing equipment.  (paragraph 232)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to make the dimensions of the vehicle of Item wherein a length of the hull is approximately 10 feet or less, and wherein a maximum width of the hull is approximately 19 inches or less.  The motivation to modify Item is to optimize the balance of frictional forces versus internal space for the equipment required for different missions.
(Typically changes in size absent an additional special technical feature are not patentable. "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.

Regarding Claim 14, Item in view of Sanoff discloses the modular underwater vehicle of claim 1, wherein a length of the hull is approximately 20 feet or less, and wherein a maximum width of the hull is approximately 21 inches or less.  (See modification proposed in the rejection of Claim 13.)

Regarding Claim 16, Item in view of Sanoff discloses a modular underwater vehicle of claim 15, wherein, when the at least one module is the warhead module, but does not explicitly disclose the modular underwater vehicle is neutrally buoyant in seawater. (Arguably this is implicitly disclosed.)
Sancoff discloses incuding ballast tanks with the underwater vehicles.  (paragraph 332)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the ballast tanks of Sancoff to the vehicle of Item.  The motivation to modify Item is ballast tanks are well known in the art are provided for regulating the buoyancy of the submarine in the water (paragraph 332) and to use the tanks to provide neutral buoyancy to keep the vehicle from rising or sinking. 

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable Item in view of Sanoff (US 20150000584 A1) and further in view of Sandler (US 4271552 A)
	Regarding Claim 17, Item in view of Sancoff discloses the modular underwater vehicle of claim 15, wherein,  the modular underwater vehicle is configured to be initially neutrally buoyant in seawater and positively buoyant in seawater at end-of-run.  (The configuration of a ballast tank allows this.  See MPEP 2114.), but does not explicitly disclose when the at least one module is the exercise module or the target simulator module.
	Sandler discloses a torpedo configured to perform exercises and recover the vehicle.  (paragraph starting at C1, L10.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add a module configured to perform exercises and recover the vehicle of Item.  The motivation to modify Item is to make available data related to the dynamic performance of the vehicle and to its interaction with a target

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable Item in view of Sanoff (US 20150000584 A1) and further in view of Gogolick (US 3864772 A)
Regarding Claim 17, Item in view of Sancoff discloses the modular underwater vehicle of claim 15, wherein, the modular underwater vehicle is configured to be modular underwater vehicle of claim 15, wherein, when the at least one module is the decoy module, the modular underwater vehicle is configured to be initially neutrally buoyant in seawater and negatively buoyant in seawater at end-of-run.
	Gogolick discloses that an underwater vehicle with a decoy should sink after use.  (C1, L20)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the decoy function of Gogolick as a module to the vehicle of Item in view of Sancoff.  The motivation to modify Item is to provide additional functionality recognized valuable in the undersea combat environment.

Claim 22-27 are rejected under 35 U.S.C. 103 as being unpatentable Item in view of Sancoff (US 20150000584 A1) and further in view of Sandler (US 4271552 A) and further in view of Gogolick (US 3864772 A) 
Regarding Claim 22, Item in view of Sancoff and further in view of Sandler discloses a modular underwater vehicle system comprising: a modular underwater vehicle comprising:    a hull comprising a plurality of modular sections, the hull defining an interior housing;  a propulsor coupled to a stern of the hull; a plurality of control surfaces coupled to the propulsor or the stern of the hull; and a power supply, a processor, and nonvolatile memory device in the interior housing, wherein the nonvolatile memory device has instructions stored therein which, when executed by the processor, cause the processor to supply power from the power supply to drive the propulsor and to actuate the plurality of control surfaces, herein the propulsor and the plurality of control surfaces are coupled to an aft-most modular section of the plurality of modular sections; (See rejection of Claim 1 above) and a warhead module configured to be installed as one of the plurality of modular sections of the hull, the warhead modular configured to enable the modular underwater vehicle to target and attack a vessel (See rejection of Claim 15 above);  an exercise module configured to be installed as one of the plurality of modular sections of the hull, the exercise module configured to enable the modular underwater vehicle to perform tests (See rejection of Claim 17 above.).  Item in view of Sancoff and further in view of Sandler does not explicitly disclose a target simulator module configured to be installed as one of the plurality of modular sections of the hull, the target simulator module configured to emit sound imitating an acoustic signature of a target vessel; and a decoy module configured to be installed as one of the plurality of modular sections of the hull, the decoy module configured to emit a sound imitating an acoustic signature of a launch vessel.  
	Gogolick discloses that an underwater vehicle with a decoy target should sink after use, the decoy being an emission of a sound.  (C1, L20)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the decoy and target simulator functions of Gogolick as a module to the vehicle of Item in view of Sancoff. (Examiner note a sound has the appropriate configuration to be a sound of target vessel or launch vessel.)  The motivation to modify Item is to provide additional functionality recognized valuable in the undersea combat environment.

Regarding Claim 23, Item in view of Sancoff and further in view of Sandler and further in view go Gogolick discloses modular underwater vehicle system of claim 22, wherein the warhead module comprises:    an insensitive high explosive shaped-charge warhead; and a navigation system configured to enable autonomous tracking of a target submarine, the navigation system comprising: at least one sonar; an inertia measurement unit (IMU); a Global Positioning System (GPS) receiver including a Selective Availability Anti-Spoofing Module (SAASM); and  an artificial neural network trained to classify objects in a maritime environment.  (See rejection of Claim 20 above.)

Regarding Claim 24, Item in view of Sancoff and further in view of Sandler and further in view go Gogolick modular underwater vehicle system of claim 23, wherein, when the warhead module is installed on the modular underwater vehicle, the modular underwater vehicle is neutrally buoyant in seawater.  (See rejection of Claim 16 above.)

Regarding Claim 25, Item in view of Sancoff and further in view of Sandler and further in view go Gogolick disclose a modular underwater vehicle system of claim 22, wherein the exercise module comprises: a data recorder configured to record vehicle data and a simulated warhead detonation; and at least one of a location pinger and a visual beacon.  (See Sandler, Fig. 7, C1, L19)

Regarding Claim 26, Item in view of Sancoff and further in view of Sandler and further in view go Gogolick disclose modular underwater vehicle system of claim 22, wherein the target simulator module comprises:  at least one acoustic device; a processor;  a nonvolatile memory device; and at least one of a location pinger and a visual beacon, wherein a mechanical valve causes at least one acoustic device to emit the sound imitating the acoustic signature of the target vessel. (See rejection of Claim 22).  Item in view of Sancoff and further in view of Sandler and further in view go Gogolick does not explicitly disclose a nonvolatile memory device.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the mechanical control valve of Gogolick for a nonvolatile memory device of Item.  The motivation to modify Item is to provide a computerized substitute that can communicate with other modules.

Regarding Claim 27, Item in view of Sancoff and further in view of Sandler and further in view go Gogolick disclose  the modular underwater vehicle system of claim 22, wherein the decoy module comprises: at least one acoustic device; a processor; and a nonvolatile memory device, wherein the nonvolatile memory device includes instructions stored therein which, when executed by the processor, cause the at least one acoustic device to emit the sound imitating the acoustic signature of the launch vessel. (See rejection of Claim 26 above.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 -27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has clarified Claim 21 and the 112b is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746.  The examiner can normally be reached on M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        4 June 2022